Citation Nr: 1139607	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-25 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed heart condition.

2.  Entitlement to service connection for claimed hypertension.

3.  Entitlement to service connection for a claimed gastrointestinal condition.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America






WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the RO.   

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In October 2005, the Veteran filed a claim of service connection for PTSD, as well as several disabilities he felt were related to PTSD, including a heart condition, hypertension, and a gastrointestinal disorder.  

The Veteran was denied service connection for a heart condition, hypertension, and a gastrointestinal disability by a July 2006 rating decision, however, the RO subsequently granted service connection for PTSD by a July 2007 rating decision.  

Thus, the July 2006 RO denial did not address the question of whether the Veteran has a current heart condition, hypertension, or gastrointestinal condition that was caused or aggravated by the service-connected PTSD.  

Finally, the Veteran does have diagnoses of irritable bowel syndrome, hypertension, a mildly abnormal left ventricular function, and trace mitral insufficiency.  

These issues must be remanded so that the Veteran may be scheduled for a VA examination to determine the nature and likely etiology of the claimed conditions.

Any outstanding medical evidence or treatment records also should be requested.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and have him provide the names and addresses of all health care providers who have recently treated him for hypertension, any heart disorder, or any gastrointestinal condition.  After any required releases have been obtained, please associate all identified relevant records with the Veteran's claims file, to include any recent VA treatment records.

The Veteran in this regard should be notified that he may submit medical evidence or treatment records to support his claims.  

2.  The RO should schedule the Veteran for a VA examination in order to determine the nature and likely etiology of the claimed hypertension and heart disease.  

All necessary testing should be undertaken.  The examiner should review the Veteran's claims file, and indicate such review in his examination report.  

After reviewing of the entire record and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not that any current heart disability or hypertension is due to an event or incident of his active service or was caused or aggravated by the service-connected PTSD.   

A rationale should be provided to support any opinion rendered by the examiner.  

3.  The RO should also schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed gastrointestinal disorder.  All necessary testing should be undertaken.  The examiner should review the Veteran's claims file, and indicate such review in his examination report.  

After reviewing the entire record and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not that any current gastrointestinal disability is due to an event or incident of his active service or was caused or aggravated by the service-connected PTSD.   

A rationale should be provided to support any opinion rendered by the examiner.  

4.  After completing all indicated development, the RO should readjudicate the Veteran's claims in light of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


